OPINION
WOODLEY, Presiding Judge.
This is a bond forfeiture case in which Reagan M. Martin and Clayton Fowler, sureties upon the appearance bond of Leonard D. Marshall, gave notice of appeal from a judgment rendered July 15, 1966, making final the judgment nisi forfeiting said bond *389and decreeing that the State recover from the principal and said sureties the sum of $1,000.00 and costs of suit.
Notice of appeal by .said sureties was filed August 10, 1966, and the record on appeal was approved January 12, 1967.
The record fails to show that an appeal bond was given, as required by Rule 333 Rules of Civil Procedure, and no briefs have been filed as required by Rules 414 and 415 R.C.P.
The appeal is dismissed.